 



EXHIBIT 10.19

SECOND AMENDMENT TO THE
CNA SUPPLEMENTAL EXECUTIVE SAVINGS
AND CAPITAL ACCUMULATION PLAN

     The CNA SUPPLEMENTAL EXECUTIVE SAVINGS AND CAPITAL ACCUMULATION PLAN, as
restated by CNA Financial Corporation effective January 1, 2003, and as
previously amended by the First Amendment thereto, is hereby further amended as
follows:

     1. Section 4.1 is amended by deleting the phrase “the Executive Vice
President—Human Resources of Continental Casualty Company” and substituting the
phrase “the senior officer of Continental Casualty Company responsible for human
resources” in lieu thereof.

     2. Section 4.4(e) is amended to read as follows:

     “(e) No action at law or in equity shall be brought to recover benefits
under this Plan until the claim and appeal rights herein provided have been
exercised and the Plan benefits requested in such claim and appeal have been
denied in whole or in part. After exhaustion of the Plan’s claim procedures, any
further legal action taken against the Plan or its fiduciaries by a claimant
must be filed in a court of law no later than 120 days after the final adverse
benefit determination of the Operations Committee (or other final appeals
fiduciary) is communicated to the claimant or his or her legal representative,
notwithstanding any other statute of limitations. In the event a claimant wishes
to bring a legal action against the Plan or one of its fiduciaries, such legal
action shall be governed by the procedural and substantive laws of the State of
Illinois, to the extent such laws are not preempted by ERISA, notwithstanding
any conflict of laws principles.”

     3. This amendment shall be effective upon the date of adoption, and in the
case of the amendment made by paragraph 2 shall apply to all claims pending on
such date. Except as otherwise provided herein, the Plan shall remain in full
force and effect.

     IN WITNESS WHEREOF, this Amendment has been executed on behalf of CNA
Financial Corporation pursuant to the authority reserved under Section 5.1 of
the Plan, this 23 day of March, 2004.

            CNA FINANCIAL CORPORATION
      By:   /s/ Lori S. Komstadius                 Lori S. Komstadius,
Senior Vice President-Human Resources of Continental Casualty Company, pursuant
to authority delegated by the Board of Directors of CNA Financial Corporation   
 

